312 F.2d 256
Anthony J. CALABRESE, John De Turo, Anthony Perrine, GeorgeW. Henry, John W. Alescot, Robert Levine, HarryWatt, Richard T. Evans, and FrancisBesterman, Appellants,v.LOCAL 69 OF the UNITED ASSOCIATION OF JOURNEYMEN ANDAPPRENTICES OF the PLUMBING AND PIPE FITTINGINDUSTRY OF the UNITED STATES AND CANADA.
No. 14242.
United States Court of Appeals Third Circuit.
Argued Dec. 13, 1962.Decided Jan. 2, 1963.

John A. Craner, Elizabeth, N.J., for appellant.
Edward F. Zampella, Jersey City, N.J., for appellee.
Before KALODNER and FORMAN, Circuit Judges, and ROSENBERG, District judge.
PER CURIAM.


1
The District Court denied the plaintiffs' application for a preliminary injunction on its specific fact finding that they had failed to establish the threat of irreparable injury warranting the issuance of a preliminary injunction.


2
On review of the record we are of the opinion that it does not disclose that the District Court was guilty of an improvident exercise of judicial discretion in denying the preliminary injunction sought by the plaintiffs.  It is settled law that 'The granting or denying of a preliminary injunction rests in the sund judicial discretion of the trial court and will not be disturbed upon appeal 'unless contrary to some rule of equity, or the result of an improvident exercise of judicial discretion'.'  Joseph Bancroft & Sons Co. v. Shelley Knitting Mills, Inc., 268 F.2d 569, 573 (3 Cir. 1959).


3
For the reasons stated the District Court's 'Order Denying Application for Preliminary Injunction' will be affirmed.